DETAILED CORRESPONDENCE
Corrected Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a corrected Notice of Allowance to correct a claim dependency in rejoined claimed 125, which depends on prior cancelled claim 1.
	Claims 107-120 and 124-126 are allowable for the reasons already of record set forth in the Notice of Allowance mailed on 03/04/2022.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given by Dr. Julia Cox, Reg. No. 62,318, on 12/14/2021.
	Please replace the phrase “claim 1” with the phrase “claim 107” in claim 125.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656